  Case 21-40554       Doc 12    Filed 07/30/21 Entered 07/30/21 11:29:49            Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                               District of Massachusetts

In the Matter of:                                   }
                                                    }       Case No. 21-40554
Carol Ann Delsonno                                  }
                                                    }       Chapter 13
Debtor                                              }

  DEBTOR’S MOTION TO EXTEND TIME FOR COMPLIANCE WITH ORDER TO
                             UPDATE

   NOW COMES the Debtor, Carol Ann Delsonno, in the above captioned matter who hereby
requests that this court extend the deadline to August 16, 2021 for filing documents responsive to
the Order to Update. In support of this motion, the Debtor states the following:

   1.      On July 19, 2021 the Debtor filed a Chapter 13 Bankruptcy petition.

   2.      The Debtor is required to file documents pursuant to the Order to Update by August
           2, 2021.

   3.      The Debtor hired the undersigned Counsel on July 30, 2021.

   4.      The Debtor is in the process of furnishing sufficient documents to Counsel with
           information for the purposes of finalizing remaining schedules and the Debtor’s
           Chapter 13 Plan.

   5.      The Debtor requires additional time to provide said documents to Counsel.

   6.      The §341 Meeting of Creditors is scheduled for August 27, 2021.

WHEREFORE, The Debtor requests the deadline on the Order to Update be extended through
August 16, 2021.
                                     Respectfully Submitted,

                                             /s/ Lane N. Goldberg
July 30, 2021                                Lane N. Goldberg, BBO#673045
                                             Goldberg Law
                                             140 Wood Road, Suite 400
                                             Braintree, MA 02184
                                             Tel: 617-328-0006
                                             Fax: 617-328-0007
                                             lane@goldberglawma.com
  Case 21-40554      Doc 12   Filed 07/30/21 Entered 07/30/21 11:29:49          Desc Main
                                Document     Page 2 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                               District of Massachusetts

In the Matter of:                                }
                                                 }          Case No. 21-40554
Carol Ann Delsonno                               }
                                                 }          Chapter 13
Debtor                                           }


                                   Certificate of Service

I, Lane N. Goldberg, hereby certify that on July 30, 2021 a true copy of DEBTOR’S MOTION
TO EXTEND TIME FOR COMPLIANCE WITH ORDER TO UPDATE was presented to
the parties listed below via this court’s ECF system and first-class mail where indicated.


                                          /s/ Lane N. Goldberg
July 30, 2021                             Lane N. Goldberg, BBO#673045
                                          Goldberg Law
                                          140 Wood Road, Suite 400
                                          Braintree, MA 02184
                                          Tel: 617-328-0006
                                          Fax: 617-328-0007
                                          lane@goldberglawma.com

VIA US MAIL

Selene Finance, P.O. Box 422039, Houston, TX 77242-4239


VIA ECF

Richard King, U.S. Trustee
Denise M. Pappalardo Chapter 13 Trustee
